DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the communications filed on 19 July 2022.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8 and 15 recite, one or more operational data sources pertinent to the determined business model profile; retrieving, by one or more computer processors, operational data associated with the entity from the one or more operational data sources. However, nothing in the specification as originally filed recites or discusses “operational data sources” or how operational data sources pertinent to the determined business model profile are determined or how operational data associated with the entity are retrieved from the operational data sources. Therefore, the specification does not provide support for the limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The dependent claims fail to remedy the inconsistencies and deficiencies of claims 1, 8 and 15 and are therefore similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-7 are directed to a method (i.e. a process), claims 8-14 are directed to a computer program product (i.e. an article of manufacture) and claims 15-20 is directed to a system (i.e. machine). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite in part, identifying, operational feedback directed towards an entity; determining, a context for the operational feedback, wherein the context includes a plurality of features relating to the operational feedback; determining a business model profile based at least in part on the context for the operational feedback, determining one or more operational data sources pertinent to the determined business model profile, retrieving, operational data associated with the entity from the one or more operational data sources, wherein the operational data corresponds to points in time that are within a predetermined time frame of the context; evaluating, the context and the operational data against a quality of service attribute of the entity; and generating, a positive response towards the operational feedback based, at least in part, on the evaluating, wherein the context and the operational data are indicative of an anomaly in the quality of service attribute.  
The limitations of claims 1, 8 and 15 as drafted are a process that under their broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors,” nothing in the claim element precludes the steps from practically being performed in the mind or with pen and paper. For example, but for the “by one or more computer processors” language, “identifying” in the context of the claims encompasses a person manually recognizing operation feedback directed towards an entity; “determining” in the context of the claims encompasses a person manually observing a context for the operation feedback, a business model profile based on the context for the operational feedback and operational data sources pertinent to the determined business model profile; “retrieving” in the context of the claims encompasses a person manually gathering operation data associated with the entity and manually assessing the context and the operational data against a quality of service attribute of the entity; and “generating” in the context of the claims encompasses a person manually generating a positive response towards the operational feedback based, at least in part, on the evaluating.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Accordingly, the claims recite an abstract idea.
Similar to claims 1, 8 and 15, dependent claims 5-7, 12-14, 18-20 recite mental processes. Claims 4, 11 and 17 further narrow the abstract idea by embellishing on the type of operation data. The dependent claims under the broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper. For example, “evaluating” in the context of the claims encompass a person manually assessing whether a quality of feedback of the operational feedback is (i) positive, (ii) negative, or (iii) neutral, and assessing that (i) the quality of feedback of the operational feedback is positive, (ii) the context and operational data are indicative of the anomaly in the quality of service attribute. Accordingly, the claims recite an abstract idea.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recite additional elements including computer processors, computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media. The computer components are recited at a high level of generality such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 5-7, 12-14, 18-20 recite similar additional elements as identified in claims 1 and 14. Dependent claims 2, 3, 9, 10, and 16 recite additional elements including, a cloud-based system that monitors social media channels and public webpage review sites, utilizing a plurality of cognitive services to determine the context for the operational feedback. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. Therefore, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (US 10083466 B1, hereinafter Chakraborty) in view of Brondstetter et al (US 2015/0356579 A1, hereinafter “Brondstetter”).

Claims 1, 8 and 15: Chakraborty discloses a computer-implemented method, computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, and a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, (see Fig. 1) the method comprising: 
identifying, by one or more computer processors, operational feedback directed towards an entity (see col 6 lines 15-col 7 lines 1-4: gathering customer feedback associated with a product/service); 
determining, by one or more computer processors, a context for the operational feedback, wherein the context includes a plurality of features relating to the operational feedback (see col. 6 lines 55-66:  text classification techniques may be used to identify the topic/feature and any associated sentiment with a particular customer feedback. The initial gathering of feedback may include identifying the topic 350A and the particular activity or type of transaction 352A (check deposit, fund transfer, or the like). This step also may include identifying whether the transaction involved customer sentiment 350B and, if so, whether the customer's response was positive or negative 352B); 
retrieving, by one or more computer processors, operational data associated with the entity from the one or more operational data sources, wherein the operational data corresponds to points in time that are within a predetermined time frame of the context (see col. 2 lines 57-67: The status information received from the remote client device may be gathered and analyzed for purposes of evaluating the feature or activity (hence, operational data source).  Col. 7 lines 20-31: At step 360, an inquiry is made as to whether any existing system feature corresponds to the particular topic or issue that was identified. If this inquiry is answered in the affirmative, the customer may be asked whether he or she would like to use the existing feature at step 370A. If, on the other hand, the inquiry is answered in the negative, the topic or issue that was identified may be automatically added to a feature catalog 380 for later review. When, for example, customer responses received over a period of time indicate the need for a new feature, the feature may be added to a product catalogue 385 for further review); 
evaluating, by one or more computer processors, the context and the operational data against a quality of service attribute of the entity (see col. 7 lines 38-40: A system health monitor 370B may be used to check the system health and alert the customer if, for example, a failed transaction was the result of ill system health. The system health monitor 370B may automatically send a message to the customer once the technical issue plaguing system health is resolved); and
 generating, by one or more computer processors, a positive response towards the operational feedback based, at least in part, on the evaluating, wherein the context and the operational data are indicative of an anomaly in the quality of service attribute (see col. 7 lines 30-37: If and when the new feature is implemented (step 390), the customer may be automatically notified by e-mail, text message, or other suitable medium (step 395) that the new feature is available. The customer also may be given a notification that a relevant new feature is under development and/or is expected to become available at a future date (hence positive response)).
Chakraborty does not expressly disclose the following limitations but Brondstetter in the same field of endeavor teaches  determining, by one or more processors, a business model profile based, at least in part, on the context for the operational feedback (see [0013]: business rules and system logic might replace an initially slated message to the customer requesting completion of a satisfaction survey for a latter feedback event with a “we're sorry” message and compensatory “free oil change” coupon after ascertaining from a survey response about a prior feedback event such as a routine oil change that the customer's dissatisfaction with the oil change service has not yet been addressed or remains unresolved); determining, by one or more processors, one or more operational data sources pertinent to the determined business model profile (see [0024]: The feedback request component 160 may also invoke the intelligent handling component 170 to use customer history or other information to tailor a particular feedback request to a particular customer. For example, a follow up request six months after a customer purchased a product may refer to the customer's responses during a three-month customer satisfaction survey to determine whether the customer's opinions about the product have changed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the review management system of Chakraborty, determining, by one or more processors, a business model profile based, at least in part, on the context for the operational feedback,  determining, by one or more processors, one or more operational data sources pertinent to the determined business model profile as taught by Brondstetter because it would “increase[s] accuracy of feedback gathered and more effectively manages the relationship with the customer” (Brondstetter, [0013]).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty/Brondstetter as applied to claims 1 and 8 above and in further view of Casalino et al (US 2020/0151777 A1, hereinafter “Casalino”).
Claims 2 and 9: The combination of Chakraborty and Brondstetter discloses the claimed invention as applied to claims 1 and 8 above. Chakraborty and Brondstetter do not expressly disclose the following limitations but Casalino teaches, wherein the operational feedback is identified via a cloud-based system that monitors social media channels and public webpage review sites (see [0023] In some embodiments, the review management system is communicatively coupled to multiple online review platforms (e.g., Yelp™, TripAdvisor™, etc.) to identify reviews submitted by one or more end user systems. In another embodiment, the access may be through one or more API integrations with the third-party review sites. In other embodiments it also may be through scraping, JavaScript or any other method of pulling data from such sites. [0040]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine Chakraborty and Brondstetter with the system and method of, identifying the operational feedback via a cloud-based system that monitors social media channels and public webpage review sites as taught by Casalino because it would store multiple reviews associated with the merchant system that are received or collected from any of a number of different sources (Casalino, [0040]).

Claims 3-7, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty, Brondstetter and Casalino as applied to claims 2, 9 and 15 above, and further in view of Shah et al (US 20210334472 A1, hereinafter “Shah”).
 Claims 3, 10 and 16: The combination of Chakraborty, Brondstetter and Casalino discloses the claimed invention as applied to claims 2, 9 and 15 above. Chakraborty teaches wherein determining the context for the operational feedback comprises: deconstructing, by one or more computer processors, the operational feedback utilizing a plurality of cognitive services, wherein the cognitive services include: (i) sentiment and tone analysis, (iii) natural language processing (see col. 6 lines 55-58: sentiment analysis. Col. 7 lines 1-20: Natural language processing). Chakraborty and Casalino do not expressly disclose personality insight generation, and (iv) machine learning but Shah in the same field of endeavor teaches personality insight generation and machine learning (see [0027]: machine learning. [0025-0026]: personality traits of customers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cognitive services of Chakraborty and Casalino with the cognitive services including personality insight generation, and machine learning as taught by Shah because it would help produce personalized, effective and efficient responses and help achieve higher customer satisfaction (Shah, [0032]).
Claims 4, 11, and 17: The combination of Chakraborty, Brondstetter, Casalino and Shah discloses the claimed invention as applied to claims 3, 10 and 16 above. Chakraborty further teaches wherein the operational data includes internal complaint records (see col. 6 lines 63-67:  Any customer comments or other submissions 350C may be collected and analyzed for trends 352C, for example to help gauge initial customer response to a new feature offered. A trend graph may be developed to help quantify the sentiment trends of a particular feature).
Chakraborty, , Brondstetter, Casalino and Shah do not expressly disclose operational data includes security camera data and manager logs but the Examiner asserts that the data identifying the operational data as including security camera data and manager logs is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have security camera data and manager logs be included in the operational data of Chakraborty, , Brondstetter, Casalino and Shah because the type of information does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 5, 12, and 18: The combination of Chakraborty, , Brondstetter, Casalino and Shah discloses the claimed invention as applied to claims 4, 11 and 17 above. Chakraborty further teaches analyze the context and the operational data to determine whether a quality of feedback of the operational feedback is (i) positive, (ii) negative, or (iii) neutral (see col. 6 lines 63-67:  identifying whether the transaction involved customer sentiment 350B and, if so, whether the customer's response was positive or negative). Shah further discloses using machine learning to identify the sentiment (positive/negative) of the feedback (see [0138]).
Claims 6, 13, and 19: The combination of Chakraborty, Brondstetter, Casalino and Shah discloses the claimed invention as applied to claims 5, 12 and 18 above. Chakraborty further teaches wherein the evaluating further comprises determining that: (i) the quality of feedback of the operational feedback is positive, and (ii) the context and operational data are indicative of the anomaly in the quality of service attribute (see col. 6 lines 55-66: identifying whether the transaction involved customer sentiment 350B and, if so, whether the customer's response was positive or negative 352B. col. 7 lines 38-40: A system health monitor 370B may be used to check the system health and alert the customer if, for example, a failed transaction was the result of ill system health).
Claims 7, 14, and 20: The combination of Chakraborty, Brondstetter, Casalino and Shah discloses the claimed invention as applied to claims 5, 12 and 18 above. Chakraborty further teaches identifying, by one or more computer processors, a second operational feedback directed towards the entity (see Fig. 3, col 6 lines 15-col 7 lines 1-4: gathering customer feedback associated with a product/service); determining, by one or more computer processors, a context for the second operational feedback, wherein the context for the second operational feedback includes a plurality of features relating to the second operational feedback (see col. 6 lines 55-66:  text classification techniques may be used to identify the topic/feature and any associated sentiment with a particular customer feedback. The initial gathering of feedback may include identifying the topic 350A and the particular activity or type of transaction 352A (check deposit, fund transfer, or the like). This step also may include identifying whether the transaction involved customer sentiment 350B and, if so, whether the customer's response was positive or negative 352B); retrieving, by one or more computer processors, additional operational data associated with the entity, wherein the additional operational data corresponds to additional points in time that are within a predetermined time frame of the context for the operational feedback (see col. 7 lines 20-31: At step 360, an inquiry is made as to whether any existing system feature corresponds to the particular topic or issue that was identified. If this inquiry is answered in the affirmative, the customer may be asked whether he or she would like to use the existing feature at step 370A. If, on the other hand, the inquiry is answered in the negative, the topic or issue that was identified may be automatically added to a feature catalog 380 for later review. When, for example, customer responses received over a period of time indicate the need for a new feature, the feature may be added to a product catalogue 385 for further review); evaluating, by one or more computer processors, the context for the second operational feedback and the additional operational data against the quality of service attribute of the entity (see col. 7 lines 38-40: A system health monitor 370B may be used to check the system health and alert the customer if, for example, a failed transaction was the result of ill system health. The system health monitor 370B may automatically send a message to the customer once the technical issue plaguing system health is resolved); and in response to determining that the context for the second operational feedback and the additional operational data are not indicative of an anomaly in the quality of service attribute, generating, by one or more computer processors, an internal report for the second operational feedback, wherein the internal report is communicated to an individual internal to the entity (see Fig. 3, col. 7 lines 28-31: When, for example, customer responses received over a period of time indicate the need for a new feature, the feature may be added to a product catalogue 385 for further review).

Response to Arguments
Applicant's arguments regarding the 35 USC 101 rejections have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicant’s assertions that the claimed invention improves computer technology in the field of operational feedback. The instant claims and specification do not disclose or discuss any improvements to logical structures or processes. The instant claimed invention merely analyzes and identifies customer-based reviews that contain negative information and generates a positive response through the use generic computer components. Applicant’s claimed solution to providing context-based responses to operational feedback does not rise to improvements to computer technology. Examiner maintains that the claims are patent ineligible.
Applicant’s arguments with respect to the 35 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629